Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/320,000 filed on 01/23/2019. This application is a 371 of PCT/CN2018/087692, filed on 05/21/2018, which claims foreign priority of CN2017/10443771 filed on 06/13/2017.
	
	
Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The phrase “dividing the material mixture into several parts” in the step of “feeding manner I:” is defined as at least 2 parts.
The phrase “the CaF2-CaO-TiO2-V2O5 based refining slags contain” is interpreted as “open” i.e. comprising. 
The phrase “the stoichiometric ratio” is interpreted as referring to the “proportional ratio” of the aluminothermic reduction reaction materials. 

Claim Objection
Claim 1 is objected to because of the following informalities: 
The claims are replete with instances of typographical and/or grammatical errors. Some examples of unclear grammatical issues are noted below. 
*The underlined portions or strikethroughs are suggestions for improving the clarity of the language but are not requirements to fix the objection. Other language to correct the grammatical inconsistencies will be considered but the following is encouraged.
“wherein the particle size of the pretreated aluminothermic reduction reaction materials is as follow”
“is a mass ratio of titanium-containing material: aluminum powder: V2O5 powder: CaO, KClO3 being 1.0: (0.6-0.24): (0.042-0.04): (0.12-0.26): (0.22-0.30); respectively”
“gradually reducing the amount of aluminum powder assigned from 1.15-1.35 times 
“the amount of aluminum powder assigned until all materials are fully reacted to obtain a high-temperature melt; or” 
“So that a first-batch high-temperature melt, that is sufficient to initiate subsequent reactions, is obtained;”
“wherein the total mass of the amount of aluminum powder added, obtained from the chemical reaction equation, is a theoretical total mass mt”
“removing 85-95% of the total volume of the aluminum oxide”
“so as to obtain a titanium alloy melt”

 Appropriate correction is required.



Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term "high-titanium" in claim 1 is a relative term which renders the claim indefinite.  The term "high-titanium" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  To clarify, it is unclear what amount of titanium would and would not constitute “high titanium” in a titanium slag. 

Regarding claim 1, the phrase “wherein the total mass of the amount of aluminum powder added obtained from a chemical reaction equation is a theoretical total mt”, is unclear. What said chemical reaction equation is or what it is referring to, is unclear. To clarify, claim 1 limits/defines the amount of aluminum powder used/added, based on a proportion ratio to the other reaction materials (Claim 1, line 9-12). However, said proportional ratio is referred to as a “ratio” and not a chemical reaction equation, further still, no chemical reaction equation is provided for in the claims. Therefore, 

Regarding claim 1, the phrase “ma = mt x (95 – 100)%” is unclear. It is unclear whether the equation is limiting the actual amount of aluminum added (ma) to between 95% and 100% of the theoretical amount of aluminum added (mt), or whether the amount of actual aluminum added (ma) is 5% of the theoretical amount of aluminum added (mt) based on how the equation is written (95 – 100) = 5%. Correction and clarification is required. For purposes of examination, the former interpretation will be taken

Regarding claim 1, the term "high-purity inert gas" in claim 1 is a relative term which renders the claim indefinite.  The term "high-purity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  To clarify, it is unclear what amount of purity would and would not constitute “high-purity”.

Regarding claim 1, the phrase “wherein the mass ratio of the aluminothermic self-propagating reaction materials to the CaF2-CaO-TiO2-V2O5 is 1.0:(0.02-0.08)” is unclear. Given that in step 4(1) it is states “removing 85-95% of (the) total volume of the aluminum oxide based melt slags” it is unclear whether the ratio is based on the reaction materials that are still remaining in the melt or whether the ratio is based on the total amount of reaction materials that is first weighed, in the weighing step. For purposes of examination, the latter interpretation is taken. 


Allowable Subject Matter 
Claims 1 – 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 1. In particular, the limitations of feeding manners I and/or II, in which aluminum powder is added in several parts in a manner that begins with an addition of aluminum powder in a greater than stoichiometric ratio of 1.15 – 1.35 times and gradually reduces the amount of aluminum added in each part, to a stoichiometric ratio of 0.85-0.65 times, and further, wherein the number of gradient changes is determined by the formula m=(b-c)/a. The closest prior art is Cox (US2018/0073101) in view of He (CN104131178A). Cox teaches producing a Ti-6Al-4V alloy via aluminothermic reduction using similar reactions in similar proportions to each other, as compared to the claimed invention. Cox also discloses a similar heating and separation step via induction heating and a similar temperature range. He teaches a similar aluminothermic self-propagating reaction for producing titanium and also teaches the similar steps of spraying and blowing slag in a bottom blowing manner and eccentric mechanical stirring. However, Cox in view of He does not teach or reasonably suggest a manner of feeding the aluminum powder that meets or overlaps with the cumulative limitations of feeding manner I or feeding manner II. 
Claims 2 – 9 depend from or otherwise require the features of allowed claim 1.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2013/0164167 – Extracting and refining titanium ore comprising vanadium oxide and producing titanium alloy
US 4,169,722 – Producing metal alloy including titanium alloys via aluminothermic reduction with low oxygen content
US 3,625676 – Producing vanadium-aluminum-titanium alloys with greater amount of vanadium than claimed invention but comprising similar reactants
RU 2331676 – Producing low oxygen titanium alloys via similar reactions and method steps with low amounts of additives
RU 2206628 – Production of Ti-Al-V nitrogenous master alloys via aluminothermic reduction and nitride based reactants
CN 107641726 – substantially similar method of making including steps and reactants
CN 104120304 – Production of titanium aluminum alloy using similar reactants but without vanadium oxide
CN 101619405 – Production of titanium aluminum alloy using similar steps and parameters
GB 2158102 – Low cost method with similar reactants for achieving metallic titanium
Freidrich (NPL) – Producing various titanium alloys via additional metal oxides such as vanadium or niobium oxide and using similar reactants and slagging agents to perform aluminothermic reduction via melting
Gao (NPL) – Reduction reaction using aluminum, V2O5
Cheng (NPL) – Producing an As-cast Ti-6Al-4V titanium alloy via aluminothermic reduction


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571) 272 - 1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731